Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 2, 2022

                                     No. 04-22-00572-CV

FRITZ MANAGEMENT, LLC, Fries Restaurant Management, LLC, and Sun Holdings, Inc.,
                              Appellants

                                               v.

                           ALFORTISH CONTRACTORS, LLC,
                                      Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI07323
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
       On October 27, 2022, appellants filed a motion requesting an extension of time to file the
appellants’ brief. The motion is GRANTED. The appellants’ brief is due on or before
November 16, 2022.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court